



Exhibit 10.5.2


AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to the December 21, 2016 Employment Agreement (as amended from
time to time, the “Employment Agreement”) between East West Bancorp, Inc.
(“Company”) and Irene Oh (“Employee”) is entered into as of this 21st day of
December, 2018 by and between Company and Employee.


The following terms and conditions of the Employment Agreement are hereby
modified:


1.
Section 2 (Term) of the Agreement is hereby modified in its entirety to read as
follows: This Agreement and employment under this Agreement shall terminate on
December 21, 2019, unless extended by Company.



2.
Except as expressly agreed to herein, the Employment Agreement between the
parties shall remain in force and effect.





 
EAST WEST BANCORP, INC.
 
/s/ GARY TEO
 
Gary Teo
 
Head of Human Resources
 
 
 
/s/ IRENE H. OH
 
Employee: Irene H. Oh






